Title: Thomas Bee to James Madison, 4 July 1828
From: Bee, Thomas
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charleston,
                                
                                 July 4th. 1828.
                            
                        
                        
                        I recd. yesterday your letter, with its inclosure, & thank you very sincerely for both. I am glad,
                            too, to find that you concur with me in condemning that fondness for titles that mean nothing.
                            I wish that, without any sort of connection with your own claim to it, you had expressed an opinion as to the peculiar
                            applicability of the epithet emeritus, for one who has filled an office of high distinction,
                            & has retired from it with the approbation of his country and his conscience. The term, which I have lately seen
                            applied to yourself & others, of ex-president is equivocal &, therefore, not
                            respectful. The hackney’d "honourable" is merged in the single distinction of President. I am not very young; else, I should hope to see my neology
                            adopted, & supported by an ample provision during life—such as the English Judges receive, whenever they chuse to
                            retire. Hitherto,
                        "Diis aliter visum est."
                        I wish more success to your University than I expect it will meet
                            with. It is, indeed, a noble reservoir; but where are your springs?
                            Your Legislature might, at a very moderate expence, organize "High Schools" as they call them in Scotland, from whence
                            your boys, at 18, might bring to the University all the classical knowledge necessary; and
                            commence their College plan with Science. This is the case in England; & be assured
                            that our scholarship will never rival theirs, till we head in their footsteps.
                        "To this complexion we must come at last", if we are to have among us such accomplishments as those of
                            Canning, Lord Wellesley, Charles Fox &c. We have equal talent, with very good means of instruction in Mathematics
                            &c—but I see daily cause to cry out for such schools as Eton, Westminster, Winchester
                            and Harrow—as Lord Nelson tells us was his constant cry for frigates, previously to his falling in with his enemy at Aboukir. "Experto crede Roberto". I was educated at a public school in England, from ten to eighteen; &,
                            afterwards, at Oxford, till I took a Bachelor of Laws degree: I owe everything to the school.
                            Any man may teach himself the rest, or, at least, may acquire it by lectures. As this letter
                            will not put you to the trouble of an answer, & as most of us, however unwilling to write, have no objection to read, I will make no apology for once more subscribing
                            myself, Very respectfully, your obedt. Servt
                        
                        
                            
                                Thos. Bee
                            
                        
                    This State is grievously agitated by the late Tariff-Law. What may be its ultimate measures, God knows. The "nodus" is manifestly "vindice dignus". We shall hardly take any
                            material step, till the meeting of our Legislature. Your friend (such I have always considered him) Dr. Cooper was lately
                            in Charleston, and formed at once a nucleus for some of our most daring spirits. The Doctor is
                            perfectly disinterested & sincere; but his element is, by nature, that of the salamander. Like other men of a similar marked-character,
                        Laudatur ab his, culpatur ab illis.
                        